Title: To Thomas Jefferson from Oliver Evans, 21 April 1805
From: Evans, Oliver
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Phila April 21st. 1805
                  
                  Mr. George Clymer who I have found to be fertile in origional ideas has communicated to me his idea of a new mode of attacking an enemy by sea which appears to promise fair to insure a complete victory over the Tripolitans because they would be totally unprepared for such an attack and would have to surrender or be killed as they would be able to make no defence he is willing to communicate his discovery in case a complete victory is not gained this season over them it is kept a profound secret, untill it be known whether it would be adopted
                  Sir your most Obdt Huml Servt
                  
                     Oliver Evans 
                     
                  
               